USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 1 of 30


 1                        UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
 2                              HAMMOND DIVISION

 3   UNITED STATES OF AMERICA,          )
                                        )
 4         Plaintiff,                   )
                                        )
 5   vs.                                ) 2:18-CR-33
                                        )
 6   SAMANTHA ELHASSANI,                )
                                        )
 7         Defendant.                   )

 8                       TRANSCRIPT OF STATUS HEARING
                               September 4, 2018
 9                   BEFORE THE HONORABLE PHILIP P. SIMON
                         UNITED STATES DISTRICT JUDGE
10

11   A P P E A R A N C E S:

12   FOR THE GOVERNMENT:

13                           JOSHUA P. KOLAR
                             ABIZER ZANZI
14                           United States Attorney's Office
                             5400 Federal Plaza, Suite 1500
15                           Hammond, Indiana 46320
                             (219) 937-5500
16

17   FOR THE DEFENDANT:

18                           THOMAS A. DURKIN
                             Durkin & Roberts
19                           2446 N Clark Street
                             Chicago, Illinois 60604
20                           (312) 981-0123

21                           JOSHUA G. HERMAN
                             Law Office of Joshua G. Herman
22                           53 W Jackson Blvd.
                             Suite 1650
23                           Chicago, Illinois 60604
                             (312) 909-0434
24

25   ALSO PRESENT:           Mary Futcher, Department of Justice

                   Stacy L. Drohosky, FCRR, CRR, RPR
           (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 2 of 30
                                                                    Page 2


 1         (The following proceedings were held in open court

 2         beginning at 10:51 a.m., reported as follows:)

 3               DEPUTY CLERK:     All rise.

 4               THE COURT:     You can be seated.

 5         Good morning, everyone.

 6               MR. KOLAR:     Good morning, Your Honor.

 7               THE COURT:     We're on the record in Cause

 8   No. 2:18-CR-33.     The case is United States versus

 9   Samantha Elhassani.       And we're here, I guess, just for a status

10   hearing in the case.

11         If everybody could introduce themselves.

12         Mr. Durkin, state your appearance.

13               MR. DURKIN:     Judge, Tom Durkin along with

14   Joshua Herman, who is the subject of a pending motion for an

15   appearance and appointment, along with the defendant who is

16   present and in custody.

17               THE COURT:     Okay.

18         And, of course, Mr. Kolar.

19               MR. KOLAR:     Josh Kolar for the government,

20   Your Honor.

21               MR. ZANZI:     Abizer Zanzi for the government,

22   Your Honor.

23               MS. FUTCHER:     Good morning, Your Honor.      Mary Futcher

24   from the Department of Justice.        I'm also waiting to enter an

25   appearance.

                   Stacy L. Drohosky, FCRR, CRR, RPR
           (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 3 of 30
                                                                    Page 3


 1               THE COURT:     I'm sorry.     What was your last name?

 2               MS. FUTCHER:     Futcher; F-U-T-C-H-E-R.

 3               THE COURT:     Got it.     Okay.

 4         So there's a number of motions that are pending before the

 5   Court, and maybe they were handled in front of Judge Martin.

 6   First of all, there was a motion to declare the case complex,

 7   and so we can get this on some reasonable timetable -- was that

 8   discussed down in front of Magistrate Judge Martin?

 9               MR. KOLAR:     That was not resolved, Your Honor.

10               THE COURT:     Okay.     Was that because it couldn't be

11   agreed to or it just didn't come up?

12               MR. KOLAR:     Agreed, Your Honor.     The parties agree, I

13   will say -- just to kind of set the stage, we've had a series

14   of conversations with defense counsel; and I think our most

15   recent -- and obviously defense counsel is free to correct

16   me -- but we all viewed the case in a similar manner in terms

17   of there's a lot there that needs to get addressed before

18   trial.

19         The government didn't want to unilaterally make

20   determinations that would potentially continue the trial, so we

21   were also trying to expedite things to the extent possible.

22   Defense had indicated that their trial preparation would not be

23   feasible even with a trial anytime this year, I believe was

24   even considering asking for a future status date in lieu of an

25   actual trial setting, which I haven't seen done before, but we

                   Stacy L. Drohosky, FCRR, CRR, RPR
           (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 4 of 30
                                                                    Page 4


 1   don't necessarily object to.

 2         We had some questions just for the Court on the record in

 3   terms of the timing for potential CIPA filings but didn't think

 4   that that was necessarily something that could be resolved or

 5   even intelligently discussed until we kind of understood how

 6   far out the trial was set.        So I think, Your Honor --

 7               THE COURT:    That's this Section 2 hearing that you

 8   are talking about?

 9               MR. KOLAR:    That's correct, Your Honor.

10               THE COURT:    Okay.

11         Mr. Durkin, let me just ask you, what do you sort of --

12   the best you can predict it -- have in mind about a reasonable

13   timetable here?     Because what -- I'm going to be completely

14   reasonable and flexible.       I understand it's a complicated case

15   and you will have a lot to do.

16         What I would really like to endeavor to do is get the case

17   set for trial.     It might be next September, whatever is

18   reasonable, but we lock it in there, and absent some

19   extraordinary circumstance, we hold everybody to those dates.

20   That's kind of what I would like to be able to do.           You talk to

21   me about where you see this going.

22               MR. DURKIN:    The only reason -- we have -- Mr. Herman

23   and I have been involved in several of these cases, and it's

24   our experience that the CIPA hearings, and particularly in a

25   court that doesn't have a SCIF and doesn't have -- if your

                   Stacy L. Drohosky, FCRR, CRR, RPR
           (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 5 of 30
                                                                    Page 5


 1   court personnel needs to get cleared, there's a lot of delay,

 2   unanticipated delay, that looks like it's going to get done and

 3   then it doesn't get done.          So that's the only reason I

 4   suggested another status.

 5           I'd be happy to set the case for trial.        It just may have

 6   to be reset.     I think --

 7                THE COURT:    From your experience in handling these,

 8   what's a reasonable timetable?          12 months?   18 months out?

 9                MR. DURKIN:    I would be surprised if we could get to

10   trial within 18 months.        I mean, maybe we could shoot for 12,

11   but I think -- in my experience -- I don't think we've gotten

12   one to trial in less than 18 months.

13                THE COURT:    Okay.

14                MR. DURKIN:    And that's for a number of reasons.         I

15   mean, the discovery is often voluminous, and there's an issue

16   of protective order we can discuss later, but you get into

17   issues like that.

18           The other reason I would be hesitant to set a trial date

19   here is that at least off the top of my head, and based on what

20   I've read so far about this case, there's actually been quite a

21   bit of information in the public domain about this case and the

22   camps that she was at.        She was at an ISIS prison camp where

23   she was tortured.     She was also at a Syrian-Kurdish refugee

24   camp.

25           There may be some significant Rule 15 depositions that

                     Stacy L. Drohosky, FCRR, CRR, RPR
             (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 6 of 30
                                                                    Page 6


 1   have to be taken and that gets into not just the issue of

 2   whether they can be taken but how they would be taken, where

 3   they would be taken, so -- I mean, I -- if you want -- if

 4   it's -- if everybody is more accustom to having a trial date, I

 5   would suggest we go out about 18 months then.

 6                THE COURT:    I'm imperfect with it.

 7                MR. DURKIN:    I doubt we can do it sooner than that,

 8   unless I'm wrong.     Particularly if -- there appears to be a lot

 9   of overseas witnesses that I can think of off the top of my

10   head.     Now, whether they're actually locateable, whether they

11   are going to be willing to testify -- unfortunately, that looks

12   like we're going to have to travel to find that out.            I do

13   happen to have a very talented overseas -- I have an

14   investigator I've used out of London that we've used on several

15   cases, so he might be able to save us some time.           But that's

16   what I would recommend.

17           Whatever the Court's --

18                THE COURT:    Sure.

19                MR. DURKIN:    If everybody is more comfortable with a

20   trial date, that's fine with me too.

21                THE COURT:    All right.

22           Mr. Kolar.

23                MR. KOLAR:    Your Honor -- and for the record, and I

24   don't think we need to get, you know, into a back and forth --

25   the government understands that some Rule 15 depositions may be

                     Stacy L. Drohosky, FCRR, CRR, RPR
             (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 7 of 30
                                                                    Page 7


 1   called for here.     It depends on some potential rulings, and we

 2   don't necessarily agree to everything the defense just laid

 3   out, but for planning purposes, yes, there's a lot of

 4   potential.

 5         We wouldn't necessarily object to a status.          I wouldn't

 6   want to set the status out too, too far.         I think the two

 7   options would be either setting it in -- over 12 -- between 12

 8   and 18 months or potentially a status.

 9         The question from the government's perspective on the CIPA

10   filings would be whether or not the Court wants us to wait

11   until all courtroom personnel are cleared before we go down

12   that road; so if the Court's preference is to ensure that not

13   just Your Honor but all the courtroom personnel are cleared as

14   well, then perhaps a reasonable status would be the Court

15   setting it once that's been done.

16         If the Court's ready to proceed with, obviously, the court

17   reporter, but potentially other personnel not cleared, then

18   maybe we have a quicker status.

19                THE COURT:   How long do those background -- how long

20   does that normally take?

21                MR. KOLAR:   There was one indication --

22                THE COURT:   The clear --

23                MR. KOLAR:   I'm sorry, go ahead.

24                THE COURT:   The clearance process for, like, my staff

25   and that sort of thing.

                   Stacy L. Drohosky, FCRR, CRR, RPR
           (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 8 of 30
                                                                    Page 8


 1                MR. KOLAR:    I think we had an e-mail from the

 2   Classified Information Security Officer who will be appointed,

 3   or one of their colleagues, that predicted potentially 120

 4   days.     I will say when the trial was set quickly and we didn't

 5   know that the defense was comfortable potentially pushing that

 6   out, that's a time frame that we pushed back on.           We can try to

 7   get a firmer answer.

 8                THE COURT:    Four months?

 9                MR. KOLAR:    Yes.

10                MR. DURKIN:    It is four months plus.

11                MR. KOLAR:    I would say, Your Honor, we did push

12   back.

13                THE COURT:    Can you even have this so-called

14   Section 2 hearing prior to that, or is that Section 2 hearing

15   really just setting deadlines where we are not really

16   discussing any classified information?

17                MR. KOLAR:    We certainly could have a Section 2

18   hearing, Your Honor, where likely part of it is ex-parte, and

19   there may be some motion practice on whether defense views that

20   as appropriate, but where we would set out the types of filings

21   that we would be engaging in in terms of which procedures under

22   CIPA we thought we would be utilizing.

23           But what we wouldn't be able to talk about or inform the

24   Court is the nature of the classified information.           So if the

25   Court said, Well, okay, I understand that you are interested in

                     Stacy L. Drohosky, FCRR, CRR, RPR
             (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 9 of 30
                                                                    Page 9


 1   doing Q, Y, and Z but explain to me why as we are formulating

 2   the scheduling, that's something we couldn't do without cleared

 3   personnel.

 4                THE COURT:    Okay.

 5          Why don't we do this, why don't we set it down tentatively

 6   for a trial date the first available Monday in 2020, January of

 7   2020, and we'll work off of that date.          If that ends up being

 8   too aggressive, so be it.

 9          To the extent you can predict it at this point, Mr. Kolar,

10   how long is the case going to take to try?

11                MR. KOLAR:    As currently charged, Your Honor, I think

12   we could try this in three weeks.        I think we do have a

13   government's case theory that is very narrow and precise right

14   now.

15                THE COURT:    I assume you have no way of predicting

16   how long the case is going to take at this point?

17                MR. DURKIN:    Other than I can confidently predict

18   we'll strongly disagree with the narrowness.          I see what

19   they're doing even with the dates in the Indictment, and there

20   will be a significant disagreement over that.

21                THE COURT:    Okay.   Meaning there was a whole bunch of

22   things that occurred prior to this narrow window that --

23                MR. DURKIN:    Both prior and after.

24                THE COURT:    Okay.   All right.    Well, that's what

25   we'll do, we'll just set it for trial in that first -- I don't

                    Stacy L. Drohosky, FCRR, CRR, RPR
            (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 10 of 30
                                                                     Page 10


 1    know -- I don't have a 2020 calendar in front of me.

 2                MR. DURKIN:     January 6, Judge?

 3                THE COURT:    Is that the first Monday in 2020?

 4         Noel, are you on our calendar right now?

 5                DEPUTY CLERK:     Yes.

 6                THE COURT:    Is there anything set?

 7                DEPUTY CLERK:     No.

 8                THE COURT:    Okay.      We'll set it down for, just to be

 9    safe, how about six weeks, just block that off, and then as

10    those dates come closer and as the litigation proceeds, we'll

11    be able narrow that or hone in on the real length here.            I do

12    like to have a trial date just so I'm not losing track of the

13    case and it just doesn't kind of get away from us.           It gives

14    everybody something to work towards.

15         So to have another status, what are we thinking, about 45

16    days, something like that?

17         Does that make sense to you, Mr. Kolar?

18                MR. KOLAR:    Your Honor, I think that makes sense, and

19    we can ask the CISOs, the Classified Information Security

20    Officers, for an update on the clearances at that time, and we

21    can potentially file something maybe under seal with the Court

22    getting that answer so the Court can decide whether you want to

23    keep that schedule or move it to whenever the clearances are

24    complete.

25                THE COURT:    Okay.

                   Stacy L. Drohosky, FCRR, CRR, RPR
           (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 11 of 30
                                                                     Page 11


 1                MR. DURKIN:    Judge, could I inquire of Mr. Kolar.          We

 2    think we're going to agree, with one reservation, to the

 3    protective order today; but can we get some idea of what the

 4    volume of discovery is we are going to receive in the next

 5    week -- today and --

 6                THE COURT:    That was on my list here to ask them.

 7    What are we talking about in boxes of discovery or what have

 8    you?

 9                MR. KOLAR:    So, Your Honor, I believe there are two

10    separate but related questions.       I think the Court is asking

11    about the overall volume, and I think Mr. Durkin was asking

12    about what's kind of ready to be tendered now pending the

13    protective order.

14           The overall volume we do expect to be in the tens of

15    thousands of pages and a number of recordings.          The volume

16    today is going to be several hundred, probably close to a

17    thousand pages, and some recordings.        And we will -- we've been

18    working with multiple entities to ensure that we're getting the

19    materials in a form that they can be turned over.           Obviously,

20    there will be additional discovery that will be held pending

21    the CIPA litigation.

22                MR. DURKIN:    Could I also ask whether the

23    tape-recordings have draft transcripts yet, or are they just

24    the tape-recordings?

25                MR. KOLAR:    For these recordings, we do not have

                     Stacy L. Drohosky, FCRR, CRR, RPR
             (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 12 of 30
                                                                     Page 12


 1    transcripts at this time.

 2               THE COURT:    They are all in, I assume, in English.

 3               MR. KOLAR:    Yes.     I believe there's some background

 4    conversation in Arabic, but the participants are primarily

 5    English.

 6               THE COURT:    And do you have the -- is the defendant

 7    on tape in some of these conversations?

 8               MR. KOLAR:    Yes, Your Honor.

 9               THE COURT:    Okay.     Have they been notified who

10    individual A and individual B are that are identified in the

11    Indictment?

12               MR. DURKIN:     Yes.

13               MR. KOLAR:    Yes, Your Honor.

14               THE COURT:    So you do have that information?

15               MR. DURKIN:     (Nodding head in the affirmative.)

16               THE COURT:    All right.     So about 45 days for us to

17    meet again, Mr. Durkin?

18               MR. DURKIN:     I think -- I think that might be a

19    little premature, but could we defer that until we discuss the

20    appointment of Mr. Herman and some other practical things?

21               THE COURT:    Sure.

22               MR. DURKIN:     I can give you a better answer then.

23               THE COURT:    Sure.

24         I want to take that under advisement though.           I just got

25    it today, frankly -- or looked at it today, so I really haven't

                   Stacy L. Drohosky, FCRR, CRR, RPR
           (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 13 of 30
                                                                     Page 13


 1    had a chance to study it.          This is the request for the second

 2    CJA lawyer that you are getting at?

 3                 MR. DURKIN:    Yes.

 4                 THE COURT:    In all likelihood, I'm going to agree

 5    with it, but I want to have a chance to study it, frankly.

 6                 MR. DURKIN:    There are a couple of issues related to

 7    that.     I had discussed with Mr. Flynn -- while we haven't done

 8    it in any of the cases we've been in, and we've been in, I want

 9    to say this may be our tenth, in other cases, particularly

10    those on the East Coast -- they generally put together budgets

11    on CJA.

12            We're not always appointed.       We've only been appointed on

13    a couple cases.     We do some of them pro bono, but it -- we will

14    probably be presenting to the Court a budget, particularly in

15    light of the overseas travel.

16            And you'll have to forgive me.       I'm a little -- I've never

17    done one before, so I make take a while.          I've seen some.

18    They're, essentially, Excel spreadsheets with a breakdown of

19    certain -- you know, we anticipate -- and the reason I asked

20    about the phone calls --

21                 THE COURT:    Can you get into the microphone there,

22    Mr. Durkin.

23                 MR. DURKIN:    I said the reason I asked about the

24    phone calls is that we may have to ask for the appointment of a

25    clerk, and I think you have to get permission to have a clerk

                      Stacy L. Drohosky, FCRR, CRR, RPR
              (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 14 of 30
                                                                     Page 14


 1    do transcripts or review the tapes, so there will be something

 2    like that.

 3         But 45 days is fine with us.          The only problem with 45

 4    days, Mr. Herman reminds me, we're starting a National Security

 5    Trial the Monday after Thanksgiving, which I believe is the

 6    26 th , and that's the Daoud case from the Seventh Circuit, you

 7    might have seen that case.          It's a 2012 case.   He was declared

 8    incompetent and is now competent.          So if we could do it

 9    either -- I hope we could do it before that date.

10                 THE COURT:    Yeah.     Here is what I'm going to do, I

11    ask you to get with Noel after the hearing today, both sides,

12    and she'll get you a date that's conducive for both people's

13    schedule for another status.

14                 MR. DURKIN:    That's fine.

15                 THE COURT:    On the budgeting issue, those are,

16    frankly, things that I take up ex-parte --

17                 MR. DURKIN:    Okay.

18                 THE COURT:    -- outside the presence of the

19    government, and so I would request you file it in the form of a

20    motion.   I will do an order requiring a budget.          We have done

21    these a number of times in the past, usually in death penalty

22    cases is where we require that kind of budgeting, but it does

23    strike me that this case would also -- that would be useful.

24    And it's your effort to just give us your best estimate, you

25    are not bound to it, but it is your best estimate --

                   Stacy L. Drohosky, FCRR, CRR, RPR
           (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 15 of 30
                                                                     Page 15


 1               MR. DURKIN:     That's fine.

 2               THE COURT:     -- of how you are going to proceed on the

 3    case and what the cost's going to be.        If you need the

 4    assistance of paralegals, you can also make that request; and

 5    we'll deal with it forthwith.

 6         There's one other pending ex-parte motion before me.            I've

 7    issued the order today on another issue that you had raised,

 8    but I don't want to talk about it at this point.

 9         Here's what will be helpful to me, and so I'm not

10    springing it on you, maybe at the next status hearing I would

11    ask the government to come prepared to kind of really handhold

12    me through, and the defense as well since you all have

13    experience on this, how do these work in a pragmatic way.            Just

14    give me sort of a "how to," predicting going forward, you know,

15    this CIPA process.      Because I have been here 16 years.       I've

16    never laid eyes on it, so that's going to be helpful to me.

17         I've read the statute.       I glanced at some other material

18    that we just pulled off of Westlaw, but what I am looking for

19    is a practical "walk me through what I can expect here in the

20    next 18 to 24 months" kind of discussion, and we'll do that at

21    our next hearing, okay.

22               MR. DURKIN:     Be prepared to have your mind numbed.

23               THE COURT:     It is already.

24               MR. KOLAR:     Your Honor, we did discuss with our

25    colleagues in DC and FBI and some of the people who hold the

                   Stacy L. Drohosky, FCRR, CRR, RPR
           (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 16 of 30
                                                                     Page 16


 1    classified information what we could say today, and we would be

 2    ready to walk through, in an ex-parte proceeding, kind of the

 3    steps and the specific CIPA provisions that we anticipate with

 4    what we've already seen.       I'm not saying we have to do that

 5    today, but we're certainly ready to do some of the --

 6                 THE COURT:    Yeah, and I'm not even talking about

 7    specific to Ms. Elhassani.         I'm just talking in a very general

 8    sense, to the extent you can do that, here's how this works.

 9    That's going to be helpful to me.         And maybe it's in the form

10    of, if you want to put something in writing, just a memorandum

11    for the Court of here's the process.         But let's hold off on

12    that.     I don't want to create work here.

13                 MR. DURKIN:    I'm not trying to be difficult either

14    but we would object to any ex-parte -- we're happy to

15    participate in that with the Court, but we have objected in the

16    past even to procedures where it's discretionary for the Court

17    to do things ex-parte.       So I don't want my silence to be

18    acquiescence to their giving you anything ex-parte yet, other

19    than I think it's Section 4 and there's a couple other sections

20    that they can do that under.

21                 THE COURT:    Okay.    Fair enough.

22            What else are we going to talk about today?       You got this

23    protective order you need to get worked out?

24                 MR. KOLAR:    Your Honor, we do have a draft protective

25    order that I believe defense has indicated that they have one

                      Stacy L. Drohosky, FCRR, CRR, RPR
              (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 17 of 30
                                                                     Page 17


 1    issue with we're going to try to work out.         But just so that

 2    things can get advanced, they were going to agree to it today.

 3    I can either e-mail it to your chambers or Judge Martin's.

 4         And then we also had the -- I don't think a finding has

 5    officially been made on the complex case order.          We did submit

 6    a draft order, I believe, to Judge Martin's chambers, but we

 7    can certainly forward that on to Ms. Collins as well.

 8               THE COURT:    Yeah, I'm going to deem the case complex

 9    under 18 U.S.C. 3161(h)(7)(E)(2).        And send the form of order

10    to us, and we'll go ahead and get it entered.

11         So what are the issues that you have with their proposed

12    protective order?     Is this stuff that you need the assistance

13    of the Court on, or you need to work it out?

14               MR. DURKIN:     No, no.   I think I just want to put it

15    of record so -- we may have to raise it later.          We're agreeing

16    to it now so we can get the discovery, but -- do you have a

17    copy of the --

18               THE COURT:    I don't think I do.

19         Did you serve a copy on the Court yet?

20               MR. KOLAR:    No, Your Honor.     We were trying to work

21    it out with the parties.      I have a copy.

22               THE COURT:    Do you mind giving me a copy, Josh?

23               MR. KOLAR:    Absolutely, Your Honor.

24               THE COURT:    What page are you on?

25               MR. DURKIN:     Judge, page 3, six lines down, at the

                   Stacy L. Drohosky, FCRR, CRR, RPR
           (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 18 of 30
                                                                     Page 18


 1    end of the line, "The defendant may view general discovery

 2    materials in the presence of her counsel of record but is not

 3    permitted to retain such copies."        That sentence we're going to

 4    try to convince the government -- or they may see whether they

 5    can change that.

 6         We have had other protective orders that the National

 7    Security Division has authorized that had permitted us to leave

 8    the documents with the defendant, mainly because it would be

 9    inordinately -- it would be a big waste of time and an extreme

10    cost to the Court if I had to have a lawyer sit there while she

11    reads every piece of discovery.

12         And I think we can -- I think we'll resolve it, but I just

13    want to reserve our right to -- the agreement says it's all

14    subject to modification, so...

15               THE COURT:    Mr. Kolar.

16               MR. KOLAR:    That's correct, Your Honor.        It was an

17    issue that defense raised today right before court, and I --

18    frankly, in hearing it, it wouldn't be in anyone's interest to

19    force an attorney to sit there as she reviews thousands of

20    pages and, obviously, has a right to review all the discovery.

21         So what I think we talked about was, essentially, giving

22    us a little bit of time to work with the marshals.

23               THE COURT:    How does that work?      Do you have to set

24    up some secured location for her to do that and --

25         Where is she being held at by the way?          Is she in the MCC?

                   Stacy L. Drohosky, FCRR, CRR, RPR
           (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 19 of 30
                                                                     Page 19


 1               MR. DURKIN:     Porter County.

 2               THE COURT:    Porter County.

 3               MR. KOLAR:    And I believe, Your Honor, the issue is,

 4    unlike some other cases, I do think FBI and some of the holders

 5    of this material would be very reticent to allow it in a

 6    situation where, essentially, anyone could get access to it

 7    within the facility, but I don't know what we might be able to

 8    work out with the marshals.       We are hoping to enter the

 9    protective order.     It's a valid point that defense counsel is

10    raising and just try to work towards some type of resolution.

11               MR. DURKIN:     Judge, it may be worth your while, just

12    take a look at paragraph -- the next page, on page 4.           In the

13    middle of the first paragraph, it reads:         "The defendant" --

14    there's two separate kinds of discovery, general and sensitive,

15    and the sensitive, as it says here, "The defendant may view

16    sensitive discovery materials in the presence of her counsel of

17    record but is not permitted to retain any such copies."

18         That's kind of the same issue, and I think it will depend

19    on how much sensitive versus general there is.

20               THE COURT:    I guess what I'm not understanding is in

21    these other cases where this has been removed, is this corpus

22    of documents held by the marshal service --

23               MR. DURKIN:     No.

24               THE COURT:    -- and she's given access in the jail to

25    review them, or does she actually have them in her cell?

                   Stacy L. Drohosky, FCRR, CRR, RPR
           (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 20 of 30
                                                                     Page 20


 1               MR. DURKIN:     Mr. Herman says it's his understanding,

 2    and I think he's correct, that at the MCC, for example, they

 3    put it in a footlocker in her -- in defendant's cell or room or

 4    whatever it is.     I don't know how they do it at Porter County.

 5         But I think one of the issues the government wants to talk

 6    to the marshals about is whether it would be possible to -- you

 7    know, when she's -- I know sometimes at the MCC they let them

 8    go into a separate room with computers and things like that, so

 9    it may be that there's a way to work out that she can get

10    access to the materials and then they collect it or they lock

11    it up, I don't know.

12         But that's -- that would be our recommended solution

13    because I understand the government's concern.          And, frankly, I

14    don't -- that's a concern of ours too.         I don't want her

15    documents -- I don't want any of my client's documents sitting

16    anywhere where some other inmate can review them, but I think

17    it's particularly important in a case like this.

18               THE COURT:    I'll hold off on entering the protective

19    order until the government is able to get some answers about

20    how they can meet this --

21               MR. DURKIN:     We would prefer to get the discovery, so

22    I'm willing to agree to this today.

23               THE COURT:    Subject to this being revisited?

24               MR. DURKIN:     Yes.

25               THE COURT:    All right.     And if you can't agree, then

                   Stacy L. Drohosky, FCRR, CRR, RPR
           (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 21 of 30
                                                                     Page 21


 1    it will be subject to motions that you can file with the Court.

 2                 MR. DURKIN:    That's fine.

 3                 THE COURT:    So we'll go ahead and enter the

 4    protective order that I have before me, the stipulated

 5    protective order, subject to this caveat that we just discussed

 6    on the record, and then the government can immediately turn

 7    over the discovery that they have now subject to that

 8    protective order.     And if this, sort of, blip here can't be

 9    resolved, then I just ask you all to file a motion to amend the

10    protective order and I'll sort it out at that point.

11                 MR. DURKIN:    That's fine.

12                 THE COURT:    Okay.   What else do we need to talk

13    about?

14            Mr. Kolar, anything from your perspective?

15                 MR. KOLAR:    Nothing from the government, Your Honor.

16    We are ready to talk a little bit more in-depth on CIPA and,

17    kind of, the procedures, but I think the Court was indicating

18    the forthcoming status would be the appropriate time to do

19    that.     We'll be ready then.

20                 THE COURT:    Okay.

21            Mr. Durkin, anything else from your perspective?

22                 MR. DURKIN:    One other issue, Judge, and perhaps I

23    could give you more information.        It is related to the ex-parte

24    motion that's pending for services.

25            Dr. Xenakis -- and the government is aware of this --

                      Stacy L. Drohosky, FCRR, CRR, RPR
              (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 22 of 30
                                                                     Page 22


 1    visited with the defendant.       I was with him, I think it was --

 2    time flies when you're having fun -- Tuesday maybe.           And he is

 3    concerned about whether she can get some medication for anxiety

 4    and depression as part of what he believes is a post-traumatic

 5    stress disorder from the events over there.

 6         He's a former military brigadier general, retired army

 7    psychiatrist, who has a lot of experience.         I met him in

 8    Guantanamo in the military commissions, and he's got

 9    considerable experience.      He's worked with us on maybe half a

10    dozen cases now.

11         He is -- I spoke with him as late as this morning, and he

12    believes that she is in need of some type of antidepressant,

13    antianxiety medication.      And he would need further -- some

14    further testing to be more specific, which is what I wanted to

15    talk to you about later; but it would probably be -- he said

16    that it would be even helpful if the Court could order someone

17    to look at her.

18         I know the nurse -- she has talked to nurses, and the

19    nurses were concerned at one point and gave her some breathing

20    instructions.     But she has not had -- she has not seen a

21    doctor, and he believes that even -- it was his belief,

22    Dr. Xenakis's belief, that anybody that would see her would

23    probably order Lexapro or some type of mild antidepressant to

24    start.   He said that would even help.

25               THE COURT:    What are you looking for me to do?         Do

                   Stacy L. Drohosky, FCRR, CRR, RPR
           (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 23 of 30
                                                                     Page 23


 1    you want me to issue an order saying that --

 2                 MR. DURKIN:     I know that you can't order anybody to

 3    do anything in the Bureau of Prisons or whatever; but if you

 4    could simply enter an order asking that the defendant be

 5    provided with a mental health examination, I think that would

 6    help.

 7            If we discuss the pending motion, that might solve it too

 8    but I don't know how quickly.

 9                 THE COURT:     Okay.

10            Do you want to say anything about any of that, Mr. Zanzi

11    or Mr. Kolar?

12                 MR. DURKIN:     I think they know what motion I'm

13    talking about.

14                 MR. KOLAR:     If it's easier, Your Honor, we could

15    certainly excuse ourselves.

16                 MR. DURKIN:     It doesn't need to be -- we've told them

17    about it.     It's simply Dr. Xenakis.

18                 THE COURT:     You just told them what the nature --

19                 MR. DURKIN:     Right.     And it's his opinion -- there's

20    no secret to this.        It's his opinion that he needs -- in order

21    to further evaluate her, he needs neuropsychology --

22    neuropsychological testing done, and that's what we're going to

23    be asking you for.

24                 THE COURT:     Yeah.     And I've granted the motion.

25    That's what I was alluding to earlier.

                      Stacy L. Drohosky, FCRR, CRR, RPR
              (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 24 of 30
                                                                     Page 24


 1                 MR. DURKIN:    Okay.

 2                 THE COURT:    And I'll fashion some order just

 3    instructing the marshals to have her undergo a psychological

 4    examination.

 5                 MR. DURKIN:    Thank you.

 6                 THE COURT:    Beyond that, that's up to them; that's up

 7    to them and it's up to the warden at Porter County Jail.

 8                 MR. DURKIN:    Porter County has been very good, so I

 9    can't -- can't say enough about them.           It's a very

10    user-friendly place, and they were very supportive of bringing

11    Dr. Xenakis in.

12         Could we file a separate motion then as soon as I get the

13    examiner on the psychological testing so we'll get authority

14    for that as well?

15                 THE COURT:    Yes.     Yeah.   Again, file that ex-parte.

16    Anything relating to CJA, that's what I ask you to do.

17         Okay.

18                 MR. DURKIN:    I think that's -- could I speak with

19    Mr. Herman?

20                 THE COURT:    Yeah, sure.

21                 MR. DURKIN:    That's fine.

22                 THE COURT:    So don't leave before you talk to Noel.

23    She'll get you another date hopefully a week before

24    Thanksgiving or a couple weeks before that, and I really want

25    to be prepared at that hearing to really get this thing kind of

                   Stacy L. Drohosky, FCRR, CRR, RPR
           (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 25 of 30
                                                                       Page 25


 1    on track and hopefully, you know, have -- I want to get some

 2    dates to you all and then get this thing teed up.

 3                 MR. DURKIN:     The only other thing I'd ask, Judge, on

 4    Document No. 26, the unopposed motion for additional counsel,

 5    if that could be nunc pro tunc when you enter it.            He's been

 6    with me since the day she was arrested.

 7                 THE COURT:    Oh, sure.      Yeah.   What was the date just

 8    so when I --

 9                 MR. KOLAR:    Taken into custody July 24 th ,

10    Your Honor, but I believe counsel was July 25 th .

11                 THE COURT:    All right.      So if we grant that we want

12    to grant it effective July 25 th .

13                 MR. DURKIN:     Thank you.

14                 THE COURT:    Okay.   All right.      One second.

15            Denise.

16            (Discussion held off the record.)

17                 THE COURT:    All right, Guys.       We'll see you in a

18    couple months.     Thanks.

19                 MR. DURKIN:     Thanks.

20                 MR. KOLAR:    Thank you, Judge.

21            (A recess was had at 11:27 a.m.)

22    * * *

23            (End of requested transcript.)

24

25

                      Stacy L. Drohosky, FCRR, CRR, RPR
              (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 46 filed 10/12/18 page 26 of 30
                                                                     Page 26


 1                                  CERTIFICATE

 2            I, Stacy L. Drohosky, certify that the foregoing is a true

 3    and correct transcript from the record of proceedings in the

 4    above-entitled matter.

 5    Date:     October 12, 2018

 6                                            S/Stacy L. Drohosky
                                              S/STACY L. DROHOSKY
 7                                            Court Reporter
                                              U.S. District Court
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                      Stacy L. Drohosky, FCRR, CRR, RPR
              (219) 852-3462 - stacy_drohosky@innd.uscourts.gov
                         above [1] 26/4                 Arabic [1] 12/4           cell [2] 19/25 20/3      County [5] 19/1 19/2
                         above-entitled [1] 26/4 are [30]                         certain [1] 13/19        20/4 24/7 24/8
 DEPUTY CLERK: [3]
USDC                     absent [1] 4/18                army [1] 22/6              filed 10/12/18 page 27 of[5]3013/6 13/13
                                                                                  certainly  [4] 8/17 16/5 couple
 2/2 10/4IN/ND
          10/6 case 2:18-cr-00033-PPS-JEM document 46
                         Absolutely [1] 17/23           arrested [1] 25/6         17/7 23/15               16/19 24/24 25/18
 MR. DURKIN: [47]
                         access [3] 19/6 19/24 ask [10] 4/11 10/19                CERTIFICATE [1] 26/1 course [1] 2/18
 MR. KOLAR: [29]
                         20/10                          11/6 11/22 13/24 14/11    certify [1] 26/2         Court's [3] 6/17 7/12
 MR. ZANZI: [1] 2/20
                         accustom [1] 6/4               15/11 21/9 24/16 25/3     chambers [2] 17/3 17/6 7/16
 MS. FUTCHER: [2]
                         acquiescence [1]               asked [2] 13/19 13/23     chance [2] 13/1 13/5     courtroom [2] 7/11
 2/22 3/1
                         16/18                          asking [5] 3/24 11/10     change [1] 18/5          7/13
 THE COURT: [71]
                         actual [1] 3/25                11/11 23/4 23/23          charged [1] 9/11         CR [2] 1/5 2/8
0                        actually [3] 5/20 6/10 assistance [2] 15/4               Chicago [2] 1/19 1/23 create [1] 16/12
                         19/25                          17/12                     CIPA [8] 4/3 4/24 7/9    currently [1] 9/11
0123 [1] 1/20
                         additional     [2]  11/20      assume    [2] 9/15 12/2   8/22 11/21 15/15 16/3 custody [2] 2/16 25/9
0434 [1] 1/23
                         25/4                           attorney [1] 18/19        21/16
1                        addressed [1] 3/17             Attorney's [1] 1/14       Circuit [1] 14/6         D
10:51 [1] 2/2            advanced      [1]  17/2        authority [1] 24/13       circumstance [1] 4/19 Daoud [1] 14/6
11:27 [1] 25/21          advisement [1] 12/24 authorized [1] 18/7                 CISOs [1] 10/19          date [12] 3/24 5/18 6/4
                                                                                                           6/20 9/6 9/7 10/12 14/9
12 [5] 5/8 5/10 7/7 7/7 affirmative [1] 12/15           available [1] 9/6         CJA [3] 13/2 13/11
 26/5                    after  [3]   9/23  14/5        aware [1] 21/25           24/16                    14/12 24/23 25/7 26/5
120 [1] 8/3              14/11                          away [1] 10/13            Clark [1] 1/19           dates [4] 4/19 9/19
15 [2] 5/25 6/25         again   [2]   12/17   24/15                              classified [5] 8/2 8/16 10/10 25/2
                         aggressive [1] 9/8             B                         8/24 10/19 16/1          day [1] 25/6
1500 [1] 1/14
16 [1] 15/15             agree    [7]  3/12  7/2   11/2 back [3] 6/24 8/6 8/12    clear [1] 7/22           days [5] 8/4 10/16
1650 [1] 1/22            13/4   17/2   20/22   20/25    background [2] 7/19       clearance [1] 7/24       12/16 14/3 14/4
                         agreed    [2]   3/11  3/12     12/3                      clearances [2] 10/20     DC [1] 15/25
18 [7] 5/8 5/10 5/12 6/5
 7/8 15/20 17/9          agreeing [1] 17/15             based [1] 5/19            10/23                    deadlines [1] 8/15
                         agreement [1] 18/13            beginning [1] 2/2         cleared [5] 5/1 7/11     deal [1] 15/5
2                        ahead [3] 7/23 17/10           belief [2] 22/21 22/22    7/13 7/17 9/2            death [1] 14/21
2012 [1] 14/7            21/3                           believe [8] 3/23 11/9     clerk [2] 13/25 13/25    decide [1] 10/22
2018 [2] 1/8 26/5        all [19]   2/3  3/6  3/16      12/3 14/5 16/25 17/6      client's [1] 20/15       declare [1] 3/6
2020 [4] 9/6 9/7 10/1    6/21   7/11   7/13  9/24       19/3 25/10                close [1] 11/16          declared [1] 14/7
 10/3                    12/2 12/16 13/4 15/12 believes [3] 22/4 22/12            closer [1] 10/10         deem [1] 17/8
219 [1] 1/15             18/13 18/20 20/25 21/9 22/21                             Coast [1] 13/10          defendant [10] 1/7
24 [1] 15/20             25/2 25/11 25/14 25/17 best [3] 4/12 14/24               colleagues [2] 8/3       1/17 2/15 12/6 18/1
2446 [1] 1/19            allow [1] 19/5                 14/25                     15/25                    18/8 19/13 19/15 22/1
24th [1] 25/9            alluding    [1]  23/25         better  [1] 12/22         collect [1] 20/10        23/4
25th [2] 25/10 25/12     along   [2]   2/13  2/15       between    [1] 7/7        Collins [1] 17/7         defendant's [1] 20/3
26 [1] 25/4              already [2] 15/23 16/4 Beyond [1] 24/6                   comfortable [2] 6/19     defense [10] 3/14 3/15
26th [1] 14/6            also [8] 1/25 2/24 3/21 big [1] 18/9                     8/5                      3/22 7/2 8/5 8/19 15/12
2:18-CR-33 [1] 1/5       5/23 11/22 14/23 15/4 bit [3] 5/21 18/22 21/16           commissions [1] 22/8 16/25 18/17 19/9
                         17/4                           blip [1] 21/8             competent [1] 14/8       defer [1] 12/19
3                        always [1] 13/12               block [1] 10/9            complete [1] 10/24       delay [2] 5/1 5/2
312 [2]  1/20 1/23       am   [1]  15/18                Blvd [1] 1/22             completely [1] 4/13      Denise [1] 25/15
3161 [1] 17/9            amend [1] 21/9                 bono [1] 13/13            complex [3] 3/6 17/5     Department [2] 1/25
33 [2] 1/5 2/8           AMERICA        [1] 1/3         both [3] 9/23 14/11       17/8                     2/24
                         another [5] 5/4 10/15          14/12                     complicated [1] 4/14 depend [1] 19/18
4                        14/13 15/7 24/23               bound [1] 14/25           computers [1] 20/8       depends [1] 7/1
45 [4] 10/15 12/16 14/3 answer [3] 8/7 10/22            boxes [1] 11/7            concern [2] 20/13        depositions [2] 5/25
 14/3                    12/22                          breakdown [1] 13/18       20/14                    6/25
46320 [1] 1/15           answers [1] 20/19              breathing [1] 22/19       concerned [2] 22/3       depression [1] 22/4
                         antianxiety [1] 22/13 brigadier [1] 22/6                 22/19                    depth [1] 21/16
5                        anticipate [2] 13/19           bringing [1] 24/10        conducive [1] 14/12      determinations [1]
53 [1] 1/22              16/3                           budget [2] 13/14 14/20    confidently [1] 9/17     3/20
5400 [1] 1/14            antidepressant        [2]      budgeting [2] 14/15       considerable [1] 22/9 difficult [1] 16/13
5500 [1] 1/15            22/12 22/23                    14/22                     considering [1] 3/24     disagree [1] 9/18
                         anxiety [1] 22/3               budgets [1] 13/10         continue [1] 3/20        disagreement [1] 9/20
6                        anybody [2] 22/22 23/2 bunch [1] 9/21                    conversation [1] 12/4 discovery [12] 5/15
60604 [2] 1/19 1/23      anyone [1] 19/6                Bureau [1] 23/3           conversations [2] 3/14 11/4 11/7 11/20 17/16
                         anyone's [1] 18/18                                       12/7                     18/1 18/11 18/20 19/14
9                        anytime [1] 3/23               C                         convince [1] 18/4        19/16 20/21 21/7
909-0434 [1] 1/23        anywhere [1] 20/16             calendar [2] 10/1 10/4    copies [2] 18/3 19/17 discretionary [1] 16/16
937-5500 [1] 1/15        appearance [3] 2/12            called [2] 7/1 8/13       copy [4] 17/17 17/19     discuss [4] 5/16 12/19
981-0123 [1] 1/20        2/15 2/25                      calls [2] 13/20 13/24     17/21 17/22              15/24 23/7
                         appears [1] 6/8                camp [2] 5/22 5/24        corpus [1] 19/21         discussed [4] 3/8 4/5
A                        appointed [3] 8/2              camps [1] 5/22            cost [1] 18/10           13/7 21/5
a.m [2] 2/2 25/21        13/12 13/12                    cases [9] 4/23 6/15       cost's [1] 15/3          discussing [1] 8/16
ABIZER [2] 1/13 2/21 appointment [3] 2/15               13/8 13/9 13/13 14/22     couldn't [2] 3/10 9/2    discussion [2] 15/20
able [6] 4/20 6/15 8/23 12/20 13/24                     19/4 19/21 22/10          counsel [7] 3/14 3/15    25/16
 10/11 19/7 20/19        appropriate [2] 8/20           Cause [1] 2/7             18/2 19/9 19/16 25/4     disorder [1] 22/5
about [28]               21/18                          caveat [1] 21/5           25/10                    DISTRICT [4] 1/1 1/1
D                         21/23 24/15              G                         hesitant [1] 5/18          14/15 15/7 17/1 18/17
                         ex-parte [9] 8/18 14/16                             him [3] 22/1 22/7 22/11 19/3 19/18 21/22 23/1
DISTRICT... [2] 1/9                                gave [1] 22/19
USDC                      15/6 16/2 16/14 16/17                              hold       4/19 15/25 page
                                                                              filed[4]10/12/18             28 of[1]3015/7
                                                                                                       issued
 26/7 IN/ND case 2:18-cr-00033-PPS-JEM             generaldocument     46
                                                            [5] 16/7 18/1
                          16/18 21/23 24/15                                   16/11 20/18              issues [4] 5/17 13/6
DIVISION [2] 1/2 18/7                              19/14 19/19 22/6
                         examination [2] 23/5                                holders [1] 19/4           17/11 20/5
doctor [1] 22/21                                   generally [1] 13/10
                          24/4                                               hone [1] 10/11            it [80]
Document [1] 25/4                                  gets [1] 6/1
                         examiner [1] 24/13                                  Honor [26] 2/6 2/20
documents [4] 18/8                                 getting [3] 10/22 11/18
                         example [1] 20/2                                     2/22 2/23 3/9 3/12 4/6 J
 19/22 20/15 20/15                                 13/2
                         Excel [1] 13/18                                      4/9 6/23 7/13 8/11 8/18 Jackson [1] 1/22
does [5] 7/20 10/17                                gives [1] 10/13
                         excuse [1] 23/15                                     9/11 10/18 11/9 12/8     jail [2] 19/24 24/7
 14/22 18/23 19/25                                 giving [3] 16/18 17/22
                         expect [2] 11/14 15/19                               12/13 15/24 16/24        January [2] 9/6 10/2
domain [1]   5/21                                  18/21
                         expedite [1] 3/21                                    17/20 17/23 18/16 19/3 January 6 [1] 10/2
doubt [1] 6/7                                      glanced [1] 15/17
                         experience [6] 4/24 5/7                              21/15 23/14 25/10        Josh [2] 2/19 17/22
down [5] 3/8 7/11 9/5                              going [23] 4/13 4/21
                          5/11 15/13 22/7 22/9                               HONORABLE [1] 1/9 Josh Kolar [1] 2/19
 10/8 17/25                                        5/2 6/11 6/12 9/10 9/16
                         explain [1] 9/1                                     hope [1] 14/9             JOSHUA [4] 1/13 1/21
dozen [1] 22/10                                    11/2 11/4 11/16 13/4
                         extent [3] 3/21 9/9 16/8                            hopefully [2] 24/23        1/21 2/14
Dr. [4] 21/25 22/22                                14/10 15/2 15/3 15/14
                         extraordinary [1] 4/19                               25/1                     Joshua Herman [1]
 23/17 24/11                                       15/16 16/9 16/22 17/1
                         extreme [1] 18/9                                    hoping [1] 19/8            2/14
Dr. Xenakis [3] 21/25                              17/2 17/8 18/3 23/22
                         eyes [1] 15/16                                      how [16] 4/5 6/2 7/19 JUDGE [13] 1/9 2/13
 23/17 24/11                                       good [4] 2/5 2/6 2/23
                                                                              7/19 9/10 9/16 10/9       3/5 3/8 10/2 11/1 17/3
Dr. Xenakis's [1] 22/22 F                          24/8
                                                                              15/2 15/13 15/14 16/8     17/6 17/25 19/11 21/22
draft [3] 11/23 16/24                              gotten [1] 5/11
                         F-U-T-C-H-E-R [1]    3/2                             18/23 19/19 20/4 20/20 25/3 25/20
 17/6                                              government [13] 1/12
                         facility [1] 19/7                                    23/8                     Judge Martin [1] 3/8
Drohosky [3] 26/2 26/6                             2/19 2/21 3/19 6/25
                         Fair [1] 16/21                                      hundred [1] 11/16         July [3] 25/9 25/10
 26/6                                              14/19 15/11 18/4 20/5
                         far [3] 4/6 5/20 7/6                                                           25/12
DURKIN [9] 1/18 1/18                               20/19 21/6 21/15 21/25    I
                         fashion [1] 24/2                                                              July 24th [1] 25/9
 2/12 2/13 4/11 11/11                              government's [3] 7/9
                         FBI [2] 15/25 19/4                                  I'd [2] 5/5 25/3          July 25th [2] 25/10
 12/17 13/22 21/21                                 9/13 20/13
                         feasible [1] 3/23                                   I'll [3] 20/18 21/10 24/2 25/12
                                                   grant [2] 25/11 25/12
E                        Federal [1] 1/14                                    I'm [19] 2/24 3/1 4/13 just [32]
                                                   granted [1] 23/24
                         file [6] 10/21 14/19                                 6/6 6/8 7/23 10/12 13/4 Justice [2] 1/25 2/24
e-mail [2] 8/1 17/3                                Guantanamo [1] 22/8
                          21/1 21/9 24/12 24/15                               13/16 14/10 15/9 16/4
earlier [1] 23/25                                  guess [2] 2/9 19/20                                 K
                         filings [3] 4/3 7/10 8/20                            16/6 16/7 16/13 17/8
easier [1] 23/14                                   Guys [1] 25/17
                         find [1] 6/12                                        19/20 20/22 23/12        keep [1] 10/23
East [1] 13/10
                         finding [1] 17/4          H                         I've [8] 5/20 6/14 13/16 kind [12] 3/13 4/5 4/20
effective [1] 25/12
                         fine [7] 6/20 14/3 14/14                             13/17 15/6 15/15 15/17 10/13 11/12 14/22
effort [1] 14/24                                   half [1] 22/9
                          15/1 21/2 21/11 24/21                               23/24                     15/11 15/20 16/2 19/18
either [4] 7/7 14/9                                HAMMOND [2] 1/2
                         firmer [1] 8/7                                      idea [1] 11/3              21/17 24/25
 16/13 17/3                                        1/15
                         first [5] 3/6 9/6 9/25                              identified [1] 12/10      kinds [1] 19/14
ELHASSANI [3] 1/6 2/9                              handhold [1] 15/11
                          10/3 19/13                                         Illinois [2] 1/19 1/23    know [15] 6/24 8/5
 16/7                                              handled [1] 3/5
                         flexible [1] 4/14                                   immediately [1] 21/6       10/1 13/19 15/14 19/7
else [3] 16/22 21/12                               handling [1] 5/7
                         flies [1] 22/2                                      imperfect [1] 6/6          20/4 20/7 20/7 20/11
 21/21                                             happen [1] 6/13
                         Flynn [1] 13/7                                      important [1] 20/17        22/18 23/2 23/8 23/12
end [2] 18/1 25/23                                 happy [2] 5/5 16/14
                         following [1] 2/1                                   in-depth [1] 21/16         25/1
endeavor [1] 4/16                                  have [51]
                         follows [1] 2/2                                     incompetent [1] 14/8 KOLAR [10] 1/13 2/18
ends [1] 9/7                                       haven't [3] 3/25 12/25
                         footlocker [1] 20/3                                 INDIANA [2] 1/1 1/15       2/19 6/22 9/9 10/17
engaging [1] 8/21                                  13/7
                         force [1] 18/19                                     indicated [2] 3/22         11/1 18/15 21/14 23/11
English [2] 12/2 12/5                              having [2] 6/4 22/2
                         foregoing [1] 26/2                                   16/25                    Kurdish [1] 5/23
enough [2] 16/21 24/9                              he's [5] 20/2 22/6 22/8
                         forgive [1] 13/16                                   indicating [1] 21/17
ensure [2] 7/12 11/18                              22/9 25/5                                           L
                         form [4] 11/19 14/19                                indication [1] 7/21
enter [5] 2/24 19/8 21/3                           head [3] 5/19 6/10                                  laid [2] 7/2 15/16
                          16/9 17/9                                          Indictment [2] 9/19
 23/4 25/5                                         12/15                                               last [1] 3/1
                         former [1] 22/6                                      12/11
entered [1] 17/10                                  health [1] 23/5                                     late [1] 22/11
                         formulating [1] 9/1                                 individual [2] 12/10
entering [1] 20/18                                 hearing [11] 1/8 2/10                               later [3] 5/16 17/15
                         forth [1] 6/24                                       12/10
entities [1] 11/18                                 4/7 8/14 8/14 8/18                                   22/15
                         forthcoming [1] 21/18                               inform [1] 8/23
entitled [1] 26/4                                  14/11 15/10 15/21
                                                                                                       Law [1] 1/21
                         forthwith [1] 15/5                                  information [8] 5/21
essentially [3] 13/18                              18/18 24/25
                                                                                                       lawyer [2] 13/2 18/10
                         forward [2] 15/14 17/7                               8/2 8/16 8/24 10/19
 18/21 19/6                                        hearings [1] 4/24                                   least [1] 5/19
                         four [2] 8/8 8/10                                    12/14 16/1 21/23
estimate [2] 14/24                                 held [5] 2/1 11/20                                  leave [2] 18/7 24/22
                         frame [1] 8/6                                       inmate [1] 20/16
 14/25                                             18/25 19/22 25/16
                         frankly [5] 12/25 13/5                              inordinately [1]   18/9   length [1] 10/11
evaluate [1] 23/21                                 help [2] 22/24 23/6                                 less [1] 5/12
                          14/16 18/18 20/13                                  inquire [1] 11/1
even [10] 3/23 3/24 4/5                            helpful [4] 15/9 15/16                              Lexapro [1] 22/23
                         free [1] 3/15                                       instructing [1] 24/3
 8/13 9/19 16/6 16/16                              16/9 22/16
                         friendly [1] 24/10                                  instructions [1]   22/20  lieu [1] 3/24
 22/16 22/21 22/24                                 her [11] 18/2 18/24                                 light [1] 13/15
                         front [3] 3/5 3/8 10/1                              intelligently [1] 4/5
events [1] 22/5                                    19/16 19/25 20/3 20/14
                                                                                                       likelihood [1] 13/4
                         fun [1] 22/2                                        interest [1] 18/18
every [1] 18/11                                    22/17 22/19 22/22
                                                                                                       likely [1] 8/18
                         further [3] 22/13 22/14                             interested [1] 8/25
everybody [5] 2/11                                 23/21 24/3                                          line [1] 18/1
                          23/21                                              introduce [1] 2/11
 4/19 6/4 6/19 10/14                               here's [3] 15/9 16/8
                         Futcher [3] 1/25 2/23                               investigator [1] 6/14     lines [1] 17/25
everyone [1] 2/5                                   16/11
                                                                                                       list [1] 11/6
                          3/2                                                involved [1] 4/23
everything [1] 7/2                                 HERMAN [8] 1/21 1/21                                litigation [2] 10/10
                         future [1] 3/24                                     ISIS [1] 5/22
ex [9] 8/18 14/16 15/6                             2/14 4/22 12/20 14/4                                 11/21
                                                                             issue [10] 5/15 6/1
 16/2 16/14 16/17 16/18                            20/1 24/19
L                         Mr. [20] 2/12 2/18 4/11 occurred [1] 9/22             perhaps [2] 7/14 21/22 psychiatrist [1] 22/7
                          4/22 6/22 9/9 10/17      October [1] 26/5             permission [1] 13/25 psychological [2] 24/3
little [4] 12/19 13/16
USDC                      11/1  11/11  12/17 12/20          5/19
          IN/ND case 2:18-cr-00033-PPS-JEM document 46 permitted
                                                   off [8]         6/9 9/7 10/9               [3] 18/3 18/7
                                                                                 filed 10/12/18            page24/13
                                                                                                                   29 of 30
 18/22 21/16
                          13/7 14/4 18/15 20/1     15/18 16/11 20/18            19/17                           public [1] 5/21
locateable [1] 6/10
                          21/14 21/21 23/10        25/16                        personnel [5] 5/1 7/11 pulled [1] 15/18
location [1] 18/24
                          23/11 24/19              Office [2] 1/14 1/21         7/13 7/17 9/3                   purposes [1] 7/3
lock [2] 4/18 20/10
                          Mr. Durkin [5] 2/12      Officer [1] 8/2              perspective [3] 7/9             push [1] 8/11
London [1] 6/14
                          4/11 11/11 12/17 21/21 Officers [1] 10/20             21/14 21/21                     pushed [1] 8/6
long [4]   7/19 7/19 9/10
                          Mr. Flynn [1] 13/7       officially [1] 17/5          PHILIP [1] 1/9                  pushing [1] 8/5
 9/16
                          Mr. Herman [5] 4/22      often [1] 5/15               phone [2] 13/20 13/24
look [2] 19/12 22/17                                                                                            Q
                          12/20 14/4 20/1 24/19 Oh [1] 25/7                     piece [1] 18/11
looked [1] 12/25
                          Mr. Kolar [8] 2/18 6/22 once [1] 7/15                 place [1] 24/10                 question [1] 7/9
looking [2] 15/18 22/25
                          9/9 10/17 11/1 18/15     one [11] 5/12 7/21 8/3 Plaintiff [1] 1/4                     questions [2] 4/2 11/10
looks [2] 5/2 6/11
                          21/14 23/11              11/2 13/17 15/6 16/25 planning [1] 7/3                       quicker [1] 7/18
losing [1] 10/12
                          Mr. Zanzi [1] 23/10      20/5 21/22 22/19 25/14 Plaza [1] 1/14                        quickly [2] 8/4 23/8
lot [6] 3/17 4/15 5/1 6/8
                          Ms. [2] 16/7 17/7        open [1] 2/1                 plus [1] 8/10                   quite [1] 5/20
 7/3 22/7
                          Ms. Collins [1] 17/7     opinion [2] 23/19 23/20 point [6] 9/9 9/16 15/8
M                         Ms. Elhassani [1] 16/7 options [1] 7/7                19/9 21/10 22/19                R
                          much [1] 19/19           order [24] 5/16 11/3         Porter [5] 19/1 19/2            raise [1] 17/15
made [1] 17/5
                          multiple  [1] 11/18      11/13    14/20   15/7 16/23  20/4  24/7   24/8               raised [2] 15/7 18/17
Magistrate [1] 3/8
                                                   16/25    17/5  17/6  17/9    possible    [2]   3/21   20/6   raising [1] 19/10
mail [2] 8/1 17/3         N                        17/12    19/9  20/19  21/4   post  [1]  22/4                 read [2] 5/20 15/17
mainly [1] 18/8
                          name [1] 3/1             21/5   21/8   21/10  22/16   post-traumatic        [1]  22/4 reads [2] 18/11 19/13
manner [1] 3/16
                          narrow [3] 9/13 9/22     22/23    23/1  23/2  23/4    potential   [3]    4/3  7/1 7/4 ready [6] 7/16 11/12
marshal [1] 19/22
                          10/11                    23/20   24/2                 potentially     [6]  3/20  7/8   16/2 16/5 21/16 21/19
marshals [4] 18/22
                          narrowness [1] 9/18      orders    [1]  18/6          7/17  8/3  8/5   10/21          real [1] 10/11
 19/8 20/6 24/3
                          National [2] 14/4 18/6 other [15] 5/18 7/17           practical [2] 12/20             really [7] 4/16 8/15
Martin [2] 3/5 3/8
                          nature [2] 8/24 23/18    9/17   12/20   13/9  15/6    15/19                            8/15 12/25 15/11 24/24
Martin's [2] 17/3 17/6
                          necessarily [4] 4/1 4/4 15/17 16/18 16/19 18/6 practice [1] 8/19                       24/25
Mary [2] 1/25 2/23
                          7/2 7/5                  19/4   19/21   20/16  21/22  pragmatic      [1]   15/13      reason [5] 4/22 5/3
Mary Futcher [1] 2/23
                          needs [4] 3/17 5/1       25/3                         precise [1] 9/13                 5/18 13/19 13/23
material [2] 15/17 19/5
                          23/20 23/21              ours   [1]  20/14            predict   [3]   4/12   9/9      reasonable [6] 3/7 4/12
materials [4] 11/19
                          neuropsychological [1] ourselves [1] 23/15            9/17                             4/14 4/18 5/8 7/14
 18/2 19/16 20/10
                           23/22                   out  [16]   4/6 5/8 6/5      predicted    [1]    8/3         reasons [1] 5/14
matter [1] 26/4
                          neuropsychology [1]      6/12 6/14 7/3 7/6 8/6        predicting [2] 9/15             receive [1] 11/4
MCC [3] 18/25 20/2
                          23/21                    8/20   16/23   17/1  17/13   15/14                           recent [1] 3/15
 20/7
                          never [2] 13/16 15/16    17/21    19/8  20/9  21/10   prefer  [1]   20/21             recess [1] 25/21
Meaning [1] 9/21
                          next [6] 4/17 11/4       outside [1]     14/18        preference [1]        7/12      recommend [1] 6/16
medication [2] 22/3
                          15/10 15/20 15/21        over  [5]   7/7 9/20  11/19  premature      [1]   12/19      recommended [1]
 22/13
                          19/12                    21/7   22/5                  preparation      [1]   3/22      20/12
meet [2] 12/17 20/20
                          no [8] 9/15 10/7 17/14 overall [2] 11/11 11/14 prepared [3] 15/11                     record [9] 2/7 4/2 6/23
memorandum [1]
                          17/14 17/20 19/23        overseas [3] 6/9 6/13        15/22 24/25                      17/15 18/2 19/17 21/6
 16/10
                          23/20 25/4               13/15                        presence     [3]    14/18        25/16 26/3
mental [1] 23/5
                          No. [1] 2/8                                           18/2  19/16                     recordings [5] 11/15
met [1] 22/7
                          No. 2:18-CR-33 [1] 2/8 P                              present [2] 1/25 2/16            11/17 11/23 11/24
microphone [1] 13/21
                          Nodding [1] 12/15        page [4] 17/24 17/25         presenting      [1]   13/14      11/25
middle [1] 19/13
                          Noel [3] 10/4 14/11      19/12 19/12                  primarily   [1]    12/4         refugee [1] 5/23
might [6] 4/17 6/15
 12/18 14/7 19/7 23/7
                          24/22                    page 3 [1] 17/25             prior [3] 8/14 9/22 9/23 related [3] 11/10 13/6
                          normally [1] 7/20        page 4 [1] 19/12             prison [1] 5/22                  21/23
mild [1] 22/23
                          NORTHERN [1] 1/1         pages [3] 11/15 11/17 Prisons [1] 23/3                       relating [1] 24/16
military [2] 22/6 22/8
                          not [20] 3/9 3/22 6/1    18/20                        pro [2] 13/13 25/5              reminds [1] 14/4
mind [3] 4/12 15/22
                          7/10 7/12 7/17 8/15      paragraph [2] 19/12          probably    [4]    11/16        removed [1] 19/21
 17/22
                          10/12 11/25 13/12        19/13                        13/14   22/15    22/23          reported [1] 2/2
modification [1] 18/14
                          14/25 15/9 16/4 16/6     paralegals [1] 15/4          problem    [1]    14/3          reporter [2] 7/17 26/7
Monday [3] 9/6 10/3
                          16/13 18/2 19/17 19/20 part [2] 8/18 22/4             procedures       [3]   8/21     request [3] 13/1 14/19
 14/5
                          22/20 22/20              parte [9] 8/18 14/16         16/16   21/17                    15/4
months [10] 5/8 5/8
                          Nothing [1] 21/15        15/6 16/2 16/14 16/17 proceed [2] 7/16 15/2 requested [1] 25/23
 5/10 5/12 6/5 7/8 8/8
                          notified [1] 12/9        16/18 21/23 24/15            proceeding [1] 16/2             require [1] 14/22
 8/10 15/20 25/18
                          numbed [1] 15/22         participants [1] 12/4        proceedings        [2]  2/1     requiring [1] 14/20
more [5] 6/4 6/19 21/16
                          number [4] 3/4 5/14      participate [1] 16/15        26/3                            reservation [1] 11/2
 21/23 22/14
                          11/15 14/21              particularly [5] 4/24        proceeds     [1]    10/10       reserve [1] 18/13
morning [4] 2/5 2/6
                          nunc [1] 25/5            6/8 13/9 13/14 20/17         process    [3]    7/24  15/15   reset [1] 5/6
 2/23 22/11
                          nurse [1] 22/18          parties [2] 3/12 17/21 16/11                                 resolution [1] 19/10
most [1] 3/14
                          nurses [2] 22/18 22/19 past [2] 14/21 16/16           proposed     [1]    17/11       resolve [1] 18/12
motion [12] 2/14 3/6
                                                   penalty [1] 14/21            protective     [13]   5/16      resolved [3] 3/9 4/4
 8/19 14/20 15/6 21/9     O                        pending [7] 2/14 3/4         11/3  11/13     16/23   16/24    21/9
 21/24 23/7 23/12 23/24
                          object [3] 4/1 7/5 16/14 11/12 11/20 15/6 21/24 17/12 18/6 19/9 20/18 retain [2] 18/3 19/17
 24/12 25/4
                          objected [1] 16/15       23/7                         21/4 21/5 21/8 21/10            reticent [1] 19/5
motions [2] 3/4 21/1
                          obviously [4] 3/15 7/16 people [1] 15/25              provided    [1]    23/5         retired [1] 22/6
move [1] 10/23
                          11/19 18/20              people's [1] 14/12           provisions      [1]  16/3       review [4] 14/1 18/20
Mr [1] 13/22
R                       shoot [1] 5/10                 talk [9] 4/20 8/23 15/8       trial [18] 3/18 3/20 3/22 we've [9] 3/13 5/11
                        sides [1] 14/11                 16/22 20/5 21/12 21/16        3/23 3/25 4/6 4/17 5/5    6/14 11/17 13/8 13/8
review... [2] 19/25
USDC                    significant     [2]  5/25       22/15 24/22                   5/10  5/12 5/18 6/4 6/20
                                                                                      filed 10/12/18 page13/12        16/4
                                                                                                                         3023/16
 20/16 IN/ND case 2:18-cr-00033-PPS-JEM document 46                                                               30 of
                         9/20                          talked [2] 18/21 22/18         8/4 9/6 9/25 10/12 14/5 week [2] 11/5 24/23
reviews [1] 18/19
                        silence [1] 16/17              talking [5] 4/8 11/7          true [1] 26/2             weeks [3] 9/12 10/9
revisited [1] 20/23
                        similar [1] 3/16                16/6 16/7 23/13              Tuesday [1] 22/2           24/24
right [13] 6/21 9/13
                        SIMON [1] 1/9                  tape [3] 11/23 11/24          tunc [1] 25/5             Westlaw [1] 15/18
 9/24 10/4 12/16 18/13
                        simply [2] 23/4 23/17           12/7                         turn [1] 21/6             what [37]
 18/17 18/20 20/25
                        since [2] 15/12 25/6           tape-recordings [2]           turned [1] 11/19          whatever [4] 4/17 6/17
 23/19 25/11 25/14
                        sit [2] 18/10 18/19             11/23 11/24                  two [3] 7/6 11/9 19/14 20/4 23/3
 25/17
                        sitting [1] 20/15              tapes [1] 14/1                type [3] 19/10 22/12      whenever [1] 10/23
rise [1] 2/3
                        situation [1] 19/6             teed [1] 25/2                  22/23                    while [4] 13/7 13/17
road [1] 7/12
                        six [2] 10/9 17/25             tendered [1] 11/12            types [1] 8/20             18/10 19/11
Roberts [1] 1/18
                        so [40]                        tens [1] 11/14                                          willing [2] 6/11 20/22
room [2] 20/3 20/8                                                                   U
                        so-called [1] 8/13             tentatively [1] 9/5                                     window [1] 9/22
Rule [2] 5/25 6/25
                        solution [1] 20/12             tenth [1] 13/9                U.S [1] 26/7              within [2] 5/10 19/7
Rule 15 [2] 5/25 6/25
                        solve [1] 23/7                 terms [3] 3/16 4/3 8/21       U.S.C [1] 17/9            without [1] 9/2
rulings [1] 7/1
                        someone [1] 22/16              testify [1] 6/11              unanticipated [1] 5/2 witnesses [1] 6/9
S                       sometimes [1] 20/7             testing [3] 22/14 23/22       under [5] 8/21 10/21      work [12] 9/7 10/14
                                     24/12              24/13                         12/24 16/20 17/9          15/13 16/12 17/1 17/13
S/Stacy [2] 26/6 26/6 soon [1]
                        sooner    [1]   6/7            Thank    [3] 24/5 25/13       undergo [1] 24/3           17/20 18/22 18/23 19/8
safe [1] 10/9
                        sorry  [2]   3/1   7/23         25/20                        understanding [2]          19/10 20/9
SAMANTHA [2] 1/6 2/9
                        sort [5] 4/11 7/25 15/14 Thanks [2] 25/18 25/19               19/20 20/1               worked [2] 16/23 22/9
Samantha Elhassani
                         21/8 21/10                    Thanksgiving [2] 14/5         understands [1] 6/25 working [1] 11/18
 [1] 2/9
                        speak    [1]  24/18             24/24                        understood [1] 4/5        works [1] 16/8
save [1] 6/15
                        specific   [3]   16/3 16/7 themselves [1] 2/11               unfortunately [1] 6/11 worth [1] 19/11
schedule [2]    10/23
                         22/14                         theory [1] 9/13               unilaterally [1] 3/19     writing [1] 16/10
 14/13
                        spoke    [1]  22/11            thing [4] 7/25 24/25          UNITED [5] 1/1 1/3 1/9 wrong [1] 6/8
scheduling [1] 9/2
                        spreadsheets        [1]         25/2 25/3                     1/14 2/8
SCIF [1]   4/25                                                                                                X
                         13/18                         things   [7] 3/21 9/22        unless [1] 6/8
seal [1] 10/21
                        springing     [1]   15/10       12/20  14/16   16/17 17/2    unlike [1] 19/4           Xenakis [3] 21/25
seated [1] 2/4
                        Stacy   [3]   26/2   26/6       20/8                         unopposed [1] 25/4         23/17 24/11
second [2] 13/1 25/14
                         26/6                          think [36]                    until [4] 4/5 7/11 12/19 Xenakis's [1] 22/22
secret [1] 23/20
                        staff [1]   7/24               thinking [1] 10/15             20/19
Section [5] 4/7 8/14                                                                                           Y
                        stage   [1]  3/13              this [36]                     update [1] 10/20
 8/14 8/17 16/19
                        start [1]   22/24              THOMAS [1] 1/18               us [10] 6/15 7/10 10/13 Yeah [7] 14/10 16/6
Section 2 [4] 4/7 8/14
                        starting   [1]   14/4          though    [1] 12/24            12/16 14/3 14/24 17/10 17/8 23/24 24/15 24/20
 8/14 8/17
                        state  [1]   2/12              thought    [1] 8/22            18/7 18/22 22/9           25/7
Section 4 [1] 16/19
                        STATES      [5]   1/1  1/3 1/9 thousand     [1] 11/17        used [2] 6/14 6/14        year [1] 3/23
sections [1] 16/19
                         1/14 2/8                      thousands      [2] 11/15      useful [1] 14/23          years [1] 15/15
secured [1] 18/24
                        status   [13]    1/8  2/9 3/24  18/19                        user [1] 24/10            yes [10] 7/3 8/9 10/5
Security [4] 8/2 10/19
                         5/4 7/5 7/6 7/8 7/14          three [1] 9/12                user-friendly [1] 24/10 12/3 12/8 12/12 12/13
 14/4 18/7
                         7/18  10/15    14/13   15/10  time [8] 6/15 8/6 10/20       usually [1] 14/21          13/3 20/24 24/15
see [5] 4/21 9/18 18/4
                         21/18                          12/1 18/9 18/22 21/18        utilizing [1] 8/22        yet [3] 11/23 16/18
 22/22 25/17
                        statute   [1]   15/17           22/2                                                    17/19
seen [5] 3/25 13/17                                                                  V
                        steps   [1]  16/3              times   [1] 14/21                                       Your Honor [21] 2/20
 14/7 16/4 22/20
                        stipulated     [1]  21/4       timetable    [3] 3/7 4/13     valid [1] 19/9             2/22 2/23 3/9 4/6 4/9
send [1] 17/9
                                      1/19              5/8                          versus [2] 2/8 19/19       6/23 7/13 8/11 8/18
sense [3] 10/17 10/18 Street [1]
                        stress [1] 22/5                timing [1] 4/3                view [2] 18/1 19/15        9/11 10/18 11/9 15/24
 16/8
                        strike  [1]   14/23            today [13] 11/3 11/5          viewed [1] 3/16            16/24 17/23 18/16 19/3
sensitive [4] 19/14
                        strongly [1] 9/18               11/16 12/25 12/25            views [1] 8/19             21/15 23/14 25/10
 19/15 19/16 19/19
                        study   [2]   13/1   13/5       14/11 15/7 16/1 16/5         visited [1] 22/1
sentence [1] 18/3
                        stuff [1]   17/12               16/22 17/2 18/17 20/22       volume [4] 11/4 11/11 Z
separate [4] 11/10                                                                                             ZANZI [3] 1/13 2/21
                        subject [6] 2/14 18/14 together [1] 13/10                     11/14 11/15
 19/14 20/8 24/12                                                                                               23/10
                         20/23 21/1 21/5 21/7          told [2] 23/16 23/18          voluminous [1] 5/15
September [2] 1/8 4/17
                        submit    [1]   17/5           Tom [1] 2/13
series [1] 3/13                                                                      W
serve [1] 17/19         such [2] 18/3 19/17            Tom Durkin [1] 2/13
                        suggest    [1]    6/5          too [6] 6/20 7/6 7/6 9/8      wait [1] 7/10
service [1] 19/22                                                                    waiting [1] 2/24
                        suggested       [1]  5/4        20/14 23/7
services [1] 21/24                                                                   walk [2] 15/19 16/2
                                     1/14 1/22         top [2] 5/19 6/9
set [13] 3/13 4/6 4/17 Suite [2]                                                     wanted [1] 22/14
 5/5 5/18 7/6 8/4 8/20  supportive [1] 24/10           tortured [1] 5/23
                        surprised     [1]   5/9        towards [2] 10/14             wants [2] 7/10 20/5
 9/5 9/25 10/6 10/8                                                                  warden [1] 24/7
 18/23                  Syrian [1] 5/23                 19/10
                        Syrian-Kurdish        [1]      track  [2] 10/12 25/1         was [30]
setting [4] 3/25 7/7                                                                 waste [1] 18/9
 7/15 8/15               5/23                          transcript    [3] 1/8 25/23
                                                        26/3                         we [88]
Seventh [1]   14/6      T                              transcripts [3] 11/23         we'll [14] 9/7 9/18 9/25
several [3] 4/23 6/14                                                                9/25 10/8 10/10 15/5
                        taken [5] 6/1 6/2 6/2           12/1 14/1
 11/16                                                                               15/20 17/10 18/12 21/3
                         6/3 25/9                      traumatic    [1] 22/4
she'll [2] 14/12  24/23                                                              21/19 24/13 25/17
                        talented [1] 6/13              travel  [2]  6/12  13/15
she's [2] 19/24 20/7
